Appellant again insists that the defensive charge on purchase was calculated to mislead the jury into believing that appellant would not be entitled to acquittal of the burglary charge unless he purchased the typewriter from the true owner. We fail to perceive any basis for such a position. The State had proven beyond a reasonable doubt that the true owner lost the typewriter by burglary and theft. If the evidence had suggested that appellant bought the property with knowledge that it had been stolen, then his guilty connection as a "receiver" might have called for an instruction more comprehensive than the one given, but under the facts here presented we remain of the opinion that the charge given was sufficient.
The motion for rehearing is overruled.
Overruled.